Citation Nr: 0840002	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-29 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for breast cancer, for 
accrued benefits purposes.

2.  Entitlement to service connection for the veteran's cause 
of death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran had active duty military service from November 
1986 to March 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.

The veteran died on April [redacted], 2001.  The appellant is her 
mother.  In June 2001, she filed a claim for Dependency and 
Indemnity Compensation (DIC) as a parent, and for DIC, 
accrued benefits, and death pension on behalf of the 
veteran's children.

In a February 2005 decision, the Board denied the appellant's 
claims for service connection for breast cancer for accrued 
benefits purposes and service connection for the veteran's 
cause of death.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2007 the Court granted a Joint Motion 
for Remand (Joint Motion) which vacated and remanded the 
portions of the February 2005 Board decision which denied 
appellant's clams of entitlement to service connection for 
breast cancer, for accrued benefit purposes, and for the 
cause of the veteran's death.  The Joint Motion specifically 
directed the Board to obtain an Independent Medical Opinion 
(IMO) by a cancer specialist to resolve the conflicting 
medical opinions in the record.  


FINDINGS OF FACT

1.  When the veteran died in April 2001, she had a pending 
claim for entitlement to service connection for breast 
cancer.

2.  The veteran was diagnosed with breast cancer prior to her 
death.

3.  The immediate cause of the veteran's death on April [redacted], 
2001 was identified on the death certificate as breast ductal 
carcinoma with metastasis.  

4.  Breast ductal carcinoma with metastasis was not present 
during active military service nor manifested to a 
compensable degree within one year subsequent to the 
veteran's separation from service, nor is it shown to be 
related to her service.

5.  The veteran had no service-connected disabilities at the 
time of her death; she was in receipt of nonservice-connected 
pension benefits.  

6.  The appellant is the veteran's mother; she is the 
grandmother of the veteran's two surviving children.


CONCLUSIONS OF LAW

1.  Service connection for breast cancer, for accrued 
benefits purposes, is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000 (2008).

2.  Service connection for the cause of the veteran's death 
is not warranted, as breast ductal carcinoma with metastasis 
was not incurred in or aggravated by service, and nor is 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001.  38 U.S.C.A. § 
1117.  The law expanded compensation for Persian Gulf 
veterans for medically unexplained chronic multisymptom 
illness, such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome.  In addition, VA pays compensation 
to a Persian Gulf veteran with a qualifying chronic 
disability that cannot be attributed to any known clinical 
diagnosis that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  For purposes of this section 
the term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, and the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.317(d) (2008).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this case, 
medical evidence of records shows that the veteran has a 
disability attributable to a known diagnosis of metastatic 
infiltrating ductal carcinoma of the breast.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 1131, 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Tumors (malignant, or of the brain or spinal cord or 
peripheral nerves) that are manifested to a compensable 
degree within one year following separation from service are 
presumed to have been incurred during service.  See 38 C.F.R. 
§ 3.309(a) (2008).

Entitlement to Service Connection for Breast Cancer for 
Accrued Benefit Purposes

The appellant seeks accrued benefits based on the veteran's 
claim for service connection for breast cancer.  

A qualified survivor may carry on, to a limited extent, a 
deceased veteran's claim by submitting a timely claim for 
accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002).  While 
an accrued benefits claim is separate from the veteran's 
service connection claim filed prior to death, the accrued 
benefits claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
The Board is aware that the Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008), created new 38 U.S.C. § 5121A, which provides for 
substitution in case of death of a claimant who dies on or 
after October 10, 2008, but that statute does not apply to 
this appeal, as the veteran died before October 2008.  

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2008).  The Board notes that 
38 U.S.C.A. § 5121(a) was amended effective December 16, 
2003, to remove the two year limitation on the receipt of 
accrued benefits.  The amendment to 38 U.S.C.A. § 5121(a) is 
only effective, however, for deaths occurring on or after 
December 16, 2003.

The Board also notes that effective November 27, 2002, 38 
C.F.R. § 3.1000 (pertaining to accrued benefits claims) was 
amended to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the application".  
See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.  

For a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his or 
her death for such benefits or else be entitled to them under 
an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In the present matter, service 
connection was not in effect for any disabilities at the time 
of the veteran's death.  The veteran was granted a 
nonservice-connected pension by the RO in a September 2000 
rating decision.  The RO also awarded special monthly pension 
by reason of being housebound, effective from May 4, 1999.  
The veteran's claim for service connection for breast cancer 
was deferred by the RO in the September 2000 rating decision.  
The veteran's death certificate shows that she died on April 
[redacted], 2001 and lists the immediate cause of her death as breast 
ductal carcinoma with metastasis.  

For the purposes of this appeal, the record shows that the 
veteran's claim for service connection for breast cancer 
remained pending at the time of the veteran's death.  The 
Board accordingly finds that the only accrued benefits issue 
before the Board is that involving the question of service 
connection for breast cancer.  

In June 2001 the appellant, as grandmother of both of the 
veteran's surviving children, timely filed a claim for 
accrued benefits on their behalf.  See 38 C.F.R. § 3.1000(a) 
(2008).  As noted above, because the appellant's claim is for 
the purpose of accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death, other than VA records that were 
constructively of record at the time of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2008).

In her May 1999 claim for service connection, the veteran 
indicated that she had been exposed to "chemical warfare in 
Gulf War" and suffered from breast cancer/bone cancer was 
incurred in or aggravated by active military service.  Upon 
review of the record, the Board finds that the evidence does 
not support the appellant's contentions and her claim for 
entitlement to accrued benefits must fail.


The veteran's service treatment records are void of any 
complaint, treatment, or diagnosis of breast cancer.  

A May 1999 VA treatment summary shows that the veteran 
complained of a large painful soft breast mass and left 
axillary mass with loss of appetite and weight loss over the 
last six months.  The veteran indicated that she had first 
noticed the mass seven months before and that it had been 
gradually enlarging since that time.  It was also noted that 
the veteran stated her last mammogram was in 1993.  A May 
1999 bone scan report demonstrated multiple bony metastases 
to the sternum, femoral heads, skull, ribs, and spine.  A 
discharge diagnosis of metastatic infiltrating ductal 
carcinoma of the breast was listed in the May 1999 treatment 
summary.

In a November 1999 statement, a VA physician noted that the 
veteran had breast adenocarcinoma with multiple bony 
metastases and that her condition was terminal.  

The evidence of record also contains additional VA hospital 
treatment notes dated from April 16, 2001 to April [redacted], 2001, 
which indicate that before transfer to the VAMC, the veteran 
was hospitalized at a private facility in March 2001.  In a 
VA hospital treatment note dated on April [redacted], 2001, the 
veteran's cause of death was listed as cardiac arrest 
secondary to stage 4 infiltrating ductal breast cancer.  The 
veteran's death certificate shows that she died on April [redacted], 
2001 and lists the immediate cause of her death as breast 
ductal carcinoma with metastasis.  

While the appellant has stated her belief that the veteran's 
breast cancer was incurred in or aggravated by the veteran's 
military service, as a layperson she is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this case, the competent medical evidence that may be 
considered for the accrued benefits claim does not support a 
conclusion that the veteran's fatal breast ductal carcinoma 
with metastasis was incurred in or aggravated by her military 
service.  The evidence of record at the time of the veteran's 
death, as well as all VA records that were constructively of 
record at the time of her death, does not show that the 
veteran's claimed disability of breast cancer was incurred in 
or aggravated by military service.  In addition, entitlement 
to service connection cannot be presumed for the claimed 
breast cancer disability, as there is no competent medical 
evidence that was of record at the time of the veteran's 
death showing that the veteran had residuals of a malignant 
tumor manifested to a compensable degree within one year 
following her separation from service.  The appellant's claim 
for entitlement to service connection for breast cancer for 
accrued benefits purposes must be denied.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the appellant's claim for 
service connection for breast cancer for accrued benefits 
purposes must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

 Entitlement to Service Connection for the Veteran's Cause of 
Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2008).  

In June 2001 the appellant, as grandmother of both of the 
veteran's surviving children, filed a claim for entitlement 
to service connection for the veteran's cause of death on 
their behalf.

In addressing the appellant's claim for service connection 
for the cause of the veteran's death on April [redacted], 2001, 
listed on her death certificate as breast ductal carcinoma 
with metastasis this case, the Board has considered all of 
the evidence discussed above, including service treatment 
records and VA treatment records.  In addition, the Board has 
considered the evidence added to the record after the 
veteran's death, including the two VA medical opinions and 
two IMOs that were added to the record after the veteran's 
death in April 2001.  

The Board acknowledges the appellant's contentions that the 
immediate cause of her daughter's death was incurred in or 
aggravated by active military service.  However, the record 
does not show that the appellant has the medical expertise 
that would render competent her statements as to the 
relationship between the veteran's military service and her 
cause of death (breast ductal carcinoma with metastasis).  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.312 with respect to the relationship between 
events incurred during service and the etiology of the 
veteran's fatal disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The record contains several medical 
opinions concerning whether the veteran's cancer was related 
to her military service, which must be evaluated in reaching 
a decision in this appeal.

In a June 2002 opinion, a VA oncologist noted that he had 
treated the veteran since her May 1999 breast cancer 
diagnosis.  He had been asked by the claimant's 
representative to answer when the veteran's breast cancer 
began and, specifically, whether it had been present before 
January 15, 1998.  The oncologist responded that most human 
cancers have been present for much longer than they can be 
clinically detected.  He indicated that that the assessment 
of this statement is usually made through the concept of 
tumor doubling time (the time it takes a tumor to double its 
volume or mass).  The example given was a tumor one 
centimeter (cm) in diameter (there are about 2.5 cm in an 
inch) contains about a billion tumor cells.  Assuming that a 
cancer starts with one cell that successfully divides into 
two, (so that there are then 2 cells, then 4, then 8, etc.), 
it takes 30 doublings to reach a billion cells.  The 
oncologist went on to say that observations on the growth of 
breast cancers in patients reveal that the doubling time 
varies very widely among individuals but that 30 days would 
represent a rather fast growing cancer.  Based on the above 
assumptions, 30 doublings in 30 days each means that the 
first cancer cell would have arisen about 900 days before 
(about 2.5 years).  The veteran's cancer was much larger than 
1 cm (representing many more doublings).  Therefore, the 
oncologist indicated it could be said with reasonable medical 
certainty that the veteran's cancer began well before 1997.  
The oncologist stated that this was based on certain 
theoretical considerations and assumptions.  However, he 
opined that it was virtually certain that the veteran's 
cancer must have arisen (at least microscopically) before her 
time in service.

The record also contains a June 2003 opinion from the chief 
of pathology and laboratory medicine at the VA medical center 
where the veteran had been treated, concerning whether the 
veteran's breast cancer was related to her active military 
service.  The pathologist detailed evidence from the 
veteran's medical record.  It was noted that the veteran was 
first diagnosed with breast cancer in May 1999 when she 
present with an 8 x 8 centimeter breast mass, along with an 
axillary mass; biopsy confirmed infiltrating ductal 
carcinoma.  The pathologist discussed the fact that the 
veteran first noted the existence of the mass about seven 
months prior May 1999 and that she stated that the mass 
gradually increased in size.  It was further noted that while 
the veteran reported her last normal mammogram was in 1993, 
the "last mammogram of note" in the medical records was 
performed in December 1991.  The pathologist detailed that 
while the report was in German, there was no abnormality 
noted.  The pathologist specifically stated that the 
veteran's "tumor did not become apparent and cause at least 
10% disability within one year of discharge".  In addition, 
the pathologist discussed the June 2002 VA oncologist's 
report and opinion on average doubling times for breast 
cancers and when the veteran's breast cancer began.  In his 
June 2003 report, the pathologist reiterated the VA 
oncologist's statement that the doubling rate of cancers 
varies greatly from one tumor to another and opined that it 
would be "speculative as to whether the tumor began during 
the period of active service".  The pathologist also stated 
that in "reviewing the records provided, there is no 
evidence that the tumor was present during the veteran's time 
in the service, nor that the tumor caused disability of at 
least 10% within one year of separation."  Finally, the 
pathologist reported "it is more likely that the cancer 
began after her period of service than during it."  The 
pathologist then specifically stated, "In my opinion, 
therefore, it is more likely that the tumor is not service 
connected than that it is service connected".

In compliance with the Court's January 2007 Joint Motion 
Order, the Board arranged for an IMO to be obtained from Dr. 
Y.C.C., an assistant professor at the Medical College of 
Wisconsin.  In his July 2007 report, the specialist indicated 
he examined the entire claims file, including the medical 
opinions that were previously of record.  The specialist 
noted that the question he was being asked was whether it was 
at least as likely as not that the veteran's breast ductal 
carcinoma had its onset during her active military service.  
After listing some of the pertinent information he gleaned 
from review of the file, he indicated that the question in 
the case was "when the cancer started?"  The specialist 
indicated he agreed with the tumor doubling concept in 
estimating the beginning time of the cancer, but not for 
legal purposes.  In short, he opined that the doubling time 
of tumors vary from time to time when the tumor is growing.  
The estimated time is purely speculative and no one can say 
they know the real day cancer starts.  The number calculated 
for those questions is only for academic purposes.  

The specialist goes on to say that he will consider the 
existing fact in this case, in that there was no evidence of 
breast cancer for the veteran when she was in service from 
November 1986 to March 1994, with two normal mammograms in 
1991 and 1993.  The only sure evidence that the veteran had 
breast cancer was in May 1999.  At that time she already 
presented with wide-spread metastatic disease.  The 
specialist opined that since we do not know when the 
veteran's cancer became detectable and we truly cannot know 
when cancer starts, he concluded that the occurrence of the 
veteran's breast cancer was not service-connected. 

In August 2007 the appellant's representative objected to the 
IMO that was obtained, indicating that its procurement was 
flawed in a number of ways.  The representative argued that 
the Board deviated from the Court's Order, the Board obtained 
the IME opinion in a tainted manner, and that the IME opinion 
was inadequate to adjudicate the claim.  The representative 
objected to the involvement of the Board's Medical Advisor in 
formulating the question for the IME, particularly that the 
scope of the review of the expert was limited to the concept 
of the veteran's cancer having an "onset during service."  
The representative specifically stated that the parties to 
the Joint Motion agreed the IMO would be sought regarding the 
question of the cancer being "related" to service.  The 
Board notes that the Board Medical Advisor's opinion was not 
reviewed and not considered evidence in the formulation of 
this decision.

The Board arranged for another IMO to be obtained.  Dr. 
J.T.C., a professor of Medicine, Surgery and Pathology in the 
Division of Hematology/Oncology at the University of Alabama 
at Birmingham provided an opinion in August 2008.  In his 
August 2008 report, he indicated he examined the entire 
claims file, including the medical evidence and opinions of 
record.  He noted that the question he was being asked was 
whether it was at least as likely as not that the veteran's 
breast ductal carcinoma was related in any way to her active 
military service.  The specialist listed the evidence he 
reviewed and indicated that the veteran's diagnosis had been 
based on clinical findings and the results of a fine needle 
aspiration biopsy done in May of 1999.  He indicated that all 
of the records provided were consistent in indicating that 
the veteran had widespread cancer when she first sought 
medical attention for the problem in 1999, that the disease 
progressed steadily despite treatment, and that it was the 
case of her death on April [redacted], 2001.


The specialist noted that the record did not indicate she had 
been exposed to any large dose of ionizing radiation during 
her active duty or any other unusual exposure.  He noted that 
the veteran served in the Gulf War theater, but no chemical 
agents used in warfare are known to lead to breast cancer.  
The specialist further observed that almost all breast cancer 
appears to be caused by the presence of estrogens (the 
principal sex hormone in women) and individual genetic 
factors which are incompletely understood.  The specialist 
opined that the veteran's breast cancer was completely 
unrelated in any way to her active military service, 
definitely less than a 50 percent chance, probably less than 
a 1 percent chance.  

The appellant's representative argued in August 2008 that the 
IMOs obtained by the Board in July 2007 and August 2008 were 
both inadequate.  The representative referred to arguments 
against the July 2007 IMO in its August 2007 presentation to 
the Board.  The representative argued the August 2008 IMO was 
inadequate in that the Doctor was asked only to opine as to 
whether the cancer "was related in any way to her active 
military service" and asserted that the examiner should have 
been asked to opine as to the possibility that the fatal 
cancer had an onset coincident with service or within the one 
year presumptive period following service.  

The Board notes that second opinion request mirrors the 
language in the Joint Motion, which states "[t]he parties, 
however, agree that the Board, prior to adjudicating the 
claim, should have obtained an IMO from a cancer specialist 
to resolve the conflicting medical opinions that are 
contained in the record with regard to whether the veteran's 
breast cancer was related to her active military service," 
and the language the representative preferred in August 2007.  
The representative has argued that the July 2007 opinion is 
inadequate because the opinion request asked whether the 
veteran's cancer had its onset in service, and the August 
2008 opinion is inadequate because the opinion request did 
not ask whether the veteran's cancer had its onset in 
service.  

The Board is keenly aware of the unfortunate circumstances 
underlying this claim for VA benefits, is sympathetic to the 
appellant's loss of her daughter, and honors the veteran's 
service, but the appellant's representative cannot have the 
Board continue to obtain IMOs until one is received that is 
in the appellant's favor.  The Board obtained a second IMO in 
response to the representative's concerns.  In any plain 
reading of both the Joint Motion and the representative's 
argument in August 2007, the IMO was to address the question 
of whether the veteran's breast cancer was related to her 
military service.  The August 2008 IMO specifically addresses 
the question of "[w]hether it is at least as likely as not 
(50 percent or more) that the veteran's breast ductal 
carcinoma with metasis ... was related in any way to her active 
military service."

In this case, the veteran's service treatment records are 
devoid of any complaint, treatment, or diagnosis of the 
condition that caused her death from breast ductal carcinoma 
with metastasis, including normal mammograms in 1991 and 
1993.  In addition, evidence of record shows that the veteran 
was first diagnosed with breast cancer in May 1999, over 5 
years after her separation from service.

The competent medical evidence of record includes four 
separate medical opinions, one theoretically in favor of the 
appellant's claim and three against the appellant's claim as 
to the whether the veteran's breast cancer was related to 
active military service.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must determine 
the weight to be accorded the various opinions in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.

In regards to the June 2002 treating oncologist's opinion, 
the fact that a veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

The Board also notes that, while the VA oncologist treated 
the veteran for her fatal breast cancer, his June 2002 
opinion gives no indication that he reviewed evidence in the 
veteran's claims file - in particular, her service treatment 
records -- before issuing his opinion.  The Court has 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service treatment records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  The Board acknowledges, however, 
that while the veteran's treating oncologist did not review 
the entire claims file, his own treatment records are a 
source of some of the disability record in the claims file.  
The Board also acknowledges that it is not clear that there 
were service treatment records for the oncologist to examine 
and that his opinions are, to some extent, based on the 
veteran's own recitation of her medical history.  The Board 
may not, however, disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  

In his June 2002 opinion, the VA oncologist details the 
"concept of tumor doubling time;" asserts that "based on 
theoretical consideration and assumptions", it "could be 
said with reasonable medical certainty that her cancer began 
well before 1997;" and concludes that it is "virtually 
certain" that the veteran's cancer "must have arisen (at 
least microscopically) before her time of service."  In his 
June 2003 report, the VA pathologist reiterated the VA 
oncologist's statement that the doubling rate of cancers 
varies greatly from one tumor to another and opined that it 
would be "speculative as to whether the tumor began during 
the period of active service." The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 
5 Vet. App. 30, 33 (1992).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  Medical opinions expressed in terms of "may" also 
imply "may" or "may not," and are too speculative to 
establish a plausible claim by themselves.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Further, where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as non-evidence" that has no probative value.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993), overruled on 
other grounds by Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  

However, the Board has no basis for fully discounting the 
June 2002 and June 2003 VA opinions.  The opinions were 
offered by doctors whose professional credentials demonstrate 
that they possess the necessary education, training, and 
expertise to provide the requested opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Based on the somewhat speculative 
nature of both the June 2002 and June 2003 VA opinions, 
however, the Board finds they are less probative than the 
IMOs of July 2007 and August 2008.

The Board has considered the arguments of the appellant's 
representative that both the July 2007 and the August 2008 
opinions are inadequate.  Nonetheless, the Board finds that 
the IMOs against the veteran's claim are entitled to greater 
probative weight than the June 2002 and June 2003 opinions.  
The July 2007 and August 2008 opinions clearly indicate that 
the physicians reviewed the veteran's entire claims file.  
Both of the specialists noted specific evidence of record in 
their analysis and offered a rationale and basis for their 
opinions.  In addition, the two IMOs were produced by cancer 
specialists who are not employees of VA.  See Bielby v. 
Brown, 7 Vet. App. 260, 267-268 (1994).  Moreover, the August 
2008 opinion addressed the question in the opinion request 
that not only used the formulation preferred by the 
representative in August 2007, but copied the language used 
in the Joint Motion.

The June 2003 VA pathologist report specifically stated that 
in "reviewing the records provided, there is no evidence 
that the tumor was present during the veteran's time in the 
service, nor that the tumor caused disability of at least 10% 
within one year of separation".  The pathologist also 
discussed the VA oncologist's theory concerning tumor 
doubling time but noted that using the theory would be 
"speculative as to whether the tumor began during the period 
of active service."

While less probative than the IMOs, the June 2003 pathologist 
opinion is consistent with the July 2007 IMO report, which 
indicated that that the doubling time of tumors vary from 
time to time when the tumor is growing and that estimated 
time is purely speculative as no one can say they know the 
real day cancer starts.  The specialist noted that the only 
sure evidence that the veteran had breast cancer was in May 
1999.  At that time the veteran already presented with wide-
spread metastatic disease.  The specialist opined that since 
we do not know when the veteran's cancer became detectable 
and we truly cannot know when cancer starts, he concluded 
that the occurrence of the veteran's breast cancer was not 
service-connected.  

In his August 2008 report, the IMO specialist stated that 
almost all breast cancer appears to be caused by the presence 
of estrogens (the principal sex hormone in women) and 
individual genetic factors which are incompletely understood.  
The specialist opined that the veteran's breast cancer was 
completely unrelated in any way to her active military 
service, definitely less than a 50 percent chance, probably 
less than a 1 percent chance.  This opinion directly answers 
the question as phrased in the January 2007 Joint Motion and 
the representative's argument in August 2007.


In this case, the veteran's service treatment records are 
devoid of any complaint, treatment, or diagnosis of the 
condition that caused her death from breast ductal carcinoma 
with metastasis, including normal mammograms in 1991 and 
1993.  In addition, the evidence of record shows that the 
veteran was first diagnosed with breast cancer in May 1999, 
over 5 years after her separation from service.  The August 
2008 cancer specialist has opined that the veteran's breast 
cancer was completely unrelated in any way to her active 
military service.  The July 2007 examiner has stated that the 
only sure evidence that the veteran had breast cancer was in 
May 1999, when she presented with wide-spread metastatic 
disease.  The specialist opined that since we do not know 
when the veteran's cancer became detectable and we truly 
cannot know when cancer starts, he concluded that the 
occurrence of the veteran's breast cancer was not service-
connected.  Further, the Board has already found the July 
2007 and August 2008 IMOs to be more probative than the June 
2002 and June 2003 VA opinions.  

Therefore, the preponderance of the evidence is against the 
claim that the veteran's fatal breast ductal carcinoma with 
metastasis was related to the veteran's military service.  In 
addition, entitlement to service connection cannot be 
presumed for the claimed breast cancer disability, as the 
preponderance of the evidence weighs against the veteran 
having had a malignant tumor that manifested to a compensable 
degree within one year following her separation from service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the veteran's cause of death 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issues considered in this decision -- entitlement to 
service connection for the cause of the veteran's death and 
entitlement to service connection for breast cancer for 
accrued benefits purposes -- were raised in connection with 
the appellant's claim for Dependency and Indemnity 
Compensation (DIC) benefits.  In the context of a claim for 
DIC, section 5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the RO issued a statement of the case (SOC) 
dated in September 2003 as well as sent the appellant letters 
in January 2002 and November 2003.

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the appellant's claims for 
entitlement to accrued benefits and entitlement to service 
connection for the veteran's cause of death.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
appellant VCAA notice letters in January 2002 and November 
2003 that informed her what the evidence must show in order 
to establish entitlement to dependency and indemnity 
compensation benefits, including service connection for cause 
of death.  With regard to requirements (2) and (3), the Board 
notes that the RO's November 2003 letter also notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the November 2003 letter explained that VA 
would obtain relevant treatment records from any private 
treatment providers or VA medical facilities where the 
veteran received treatment, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  In addition, the RO issued the 
appellant a SOC in September 2003 that contained the complete 
text of 38 C.F.R. § 3.159(b)(1).  Accordingly, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant dated in November 2003.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done -- irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication -- 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2008).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 38 
U.S.C. § 5103(a) was provided to a claimant after the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, the Board was not required to 
automatically remand the claim.  It was reiterated that the 
Board must provide notice consistent with the following: 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court 
further noted that the Board must ensure that the veteran is 
provided with "content-complying notice" unless it can make 
"findings on the completeness of the record or on other facts 
permitting conclusion of lack of prejudice from improper 
notice".  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the September 2003 SOC and November 2003 
letters from the RO were sent to the appellant after the RO's 
October 2001 and October 2002 rating decisions that are the 
basis of the appellant's appeal.  As discussed above, the 
content of the notice provided to the appellant in the 
November 2003 letter by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, it was noted that the appellant's 
representative submitted the claims for final review and 
disposition by the Board in a May 2004 statement.

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to the September 2003 SOC and 
the January 2002 and November 2003 letters.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In this case, the September 2003 SOC sent by the RO to the 
appellant included notice that the appellant had a full year 
to respond to a VCAA notice.  Under the Veterans Benefits Act 
of 2003, it is permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000. See 38 
U.S.C. § 5103(b).

The Board finds that VA's duty to notify the appellant of the 
evidence necessary to substantiate her claims has been 
satisfied by the September 2003 SOC as well as the November 
2003 letter issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.

The Board also concludes that VA has met its duty to assist 
the appellant in developing the evidence to support her 
claims.  The record contains the veteran's service treatment 
records and VA medical records.  The appellant was provided 
VA medical opinions and independent medical opinions in 
connection with the claims.  The appellant has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal, and she has done so.  Neither the appellant 
nor her representative has indicated that there are any 
available additional pertinent records to support her claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for breast cancer, for accrued benefits 
purposes is denied.

Service connection for the veteran's cause of death is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


